Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  162544(9)                                                                                                 David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  SHAMARA KALEA BOINES,                                                                                  Elizabeth M. Welch,
          Plaintiff,                                                                                                   Justices

  v                                                                   SC: 162544
  BOARD OF LAW EXAMINERS,
             Defendant.
  ______________________________________/

      On order of the Chief Justice, the motion of plaintiff to waive future filing fees is
  GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 26, 2021

                                                                                Clerk